DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.

Status
This Office Action is in response to the communication filed on 22 June 2021. Claims 4 and 11 have been canceled, claims 1, 3, and 10 have been amended, and claim 13 has been added.  Therefore, claims 1-3, 5-10, and 13 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the prior art rejection(s) under 35 USC § 103; therefore the Examiner places new grounds of rejection as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-3, 5-9, and 12-13) and computer (claim 10), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an assessment method for assessing review ability of a reviewer to be assessed who reviews a data set using a computer including a controller and a memory which stores the data set including at least one piece of electronic data, the assessment method comprising: efficiency evaluation processing executed by the controller evaluating review efficiency of the reviewer to be assessed by comparing, for each piece of electronic data, a predicted review period with an actual review period actually taken for the reviewer to be assessed to do review work on each piece of the electronic data, the predicted review period being a period predicted to be required for the review work on the electronic data; accuracy evaluation processing executed by the controller evaluating review accuracy of the reviewer to be assessed by analyzing a review result obtained by the reviewer to be assessed reviewing the data set; and assessment processing executed by the controller assessing the review ability of the reviewer to be assessed in accordance with the review efficiency evaluated in the efficiency evaluation processing and the review accuracy evaluated in the accuracy evaluation processing, wherein the review work comprises determining whether each piece of the electronic data satisfies a predetermined extraction condition, and wherein the accuracy evaluation processing includes: providing each piece of the electronic data in the data set with a score 
Claim 10 is parallel to claim 1 as including the same activities, but is directed to a computer including a memory which stores a data set including at least one piece of electronic data, and a controller as assessing review ability of a reviewer to be assessed who reviews the data set.
The underlined portions of the claims indicated elements found to be additional to the implementation of the abstract idea itself.
The claim elements may be summarized as the idea of reviewing performance of document reviewers; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations 
The Examiner notes that claims 7 and 12 now appear to also include simple graphing or plotting of data using coordinates (e.g., the Cartesian coordinate system) – see Common Core State Standards Initiative, Grade 5 » Geometry » Graph points on the coordinate plane to solve real-world and mathematical problems. » 1, downloaded on 18 March 2021 from http://www.corestandards.org/Math/Content/5/G/A/1/. This 1) documents that school children throughout the United States are taught to perform this aspect of the claims (as one of certain methods of organizing human activity), but also that 2) the claims further appear to encompass mathematical concepts.
The dependent claims (claims 2-3, 5-9 and 12-13) appear to merely limit the implementation of the idea and not offer significantly more than the idea itself since they determine or predict the time for review, including by using modeling and conventional machine learning (claims 2-3), inputting assessment information so as to output review information (claim 5), providing visualization (claims 6-7 and 12) by plotting on a coordinate plane (claim 7) in a time series (claim 12), offering rewards (claim 8) between a minimum and maximum (claim 9), and rating a reviewer highly 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a computer including a controller and a memory which stores the data set including at least one piece of electronic data, processing executed by the controller, and a computer including a memory which stores a data set including at least one piece of electronic data, and a controller. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements appear to merely indicate “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice”, which is indicated by at least MPEP § 2106.05(I)(A) as being insignificant. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no elements are identified as being well-understood, routine, or conventional (“WURC”) activity – the additional elements, as indicated above, merely apply the idea via computer, but do not indicate any improvement or change to a general or general purpose computer (see, e.g., Applicant ¶¶ 0028-0029).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stockton (U.S. Patent Application Publication No. 2015/0254791, hereinafter Stockton) in view of Bodnick et al. (U.S. Patent Application Publication No. 2010/0077301, hereinafter Bodnick) and in further view of Applicant’s Admitted Prior Art (“AAPA”).


Claim 1: Stockton discloses an assessment method for assessing review ability of a reviewer to be assessed who reviews a data set using a computer including a controller and a memory which stores the data set including at least one piece of electronic data (see at least, e.g., ¶ 0032; citation by number only hereinafter), the assessment method comprising:
efficiency evaluation processing executed by the controller evaluating review efficiency of the reviewer to be assessed by comparing, for each piece of electronic data, a predicted review period with an actual review period actually taken for the 
accuracy evaluation processing executed by the controller evaluating review accuracy of the reviewer to be assessed by analyzing a review result obtained by 
assessment processing executed by the controller assessing the review ability of the reviewer to be assessed in accordance with the review efficiency evaluated in the efficiency evaluation processing and the review accuracy evaluated in the accuracy evaluation processing (0040, “calculating a risk accuracy value as a weighted combination of several factors 110 based at least in part on the quality control metrics”),
Stockton, however, does not appear to explicitly disclose the review being on each piece of the electronic data, and wherein the review work comprises determining whether each piece of the electronic data satisfies a predetermined extraction condition , and wherein the accuracy evaluation processing includes: providing each piece of the electronic data in the data set with a score indicating a degree to which each piece of the electronic data satisfies the extraction condition, calculating a first score distribution, the first score distribution being a distribution of, with respect to the score, a rate at which a plurality of reviewers including another reviewer judge that each piece of the electronic data in the data set satisfies the extraction condition, calculating a second score distribution, the second score distribution being a distribution of, with respect to the score, a rate at which the reviewer to be assessed judges that each piece of the electronic data in a part of the data set satisfies the extraction condition, and evaluating the review accuracy based on a degree of similarity between the first and second score distributions.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton with the individual time allotment of Bodnick in order to predict review time for each individual document so as to result in cost savings.
The rationale for combining in this manner is that predicting review time for each individual document is applying a known technique to a known device, method, or product ready for improvement to yield predictable results that would predictably result in cost savings as explained above.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton in view of Bodnick with AAPA in order to determine satisfaction of an extraction condition and score a degree and rate of accuracy for a plurality of reviewers and the assessed reviewer so as to rate the activity.
The rationale for combining in this manner is that determining satisfaction of an extraction condition and scoring a degree and rate of accuracy for a plurality of reviewers and the assessed reviewer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to rate the activity as explained above.

appears to read on the claims as recited, Applicant appears to propose an interpretation that the claims somehow indicate an individual time allotment for reviewing each document (28 December 2020 Remarks at 13-16) in the phrasing comparing, for each piece of electronic data, a predicted review period with an actual review period actually taken for the reviewer to be assessed to do review work on the electronic data, the predicted review period being a period predicted to 

Claim 5: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1,
wherein the assessment processing is processing of assessing the review ability of the reviewer to be assessed using an algorithm determined in advance in which the review efficiency and the review accuracy of the reviewer to be assessed are input and the review ability of the reviewer to be assessed is output (Stockton at 0037-0038, risk accuracy value and assessment).

Claim 6: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, further comprising:
efficiency output processing executed by the controller visualizing the review efficiency and outputting the visualized review efficiency (Stockton at 0034-0035, extraction module, 0057, Figs. 9-10, 12, as well as 0068 indicating a specific reviewer, FL, is considered). 

Claim 10 is rejected on the same basis as claim 1 above since Stockton discloses a computer including a memory which stores a data set including at least one piece of electronic data, and a controller, and assessing review ability of a reviewer to be assessed who reviews the data set (Stockton at 0032, 0070-0072), the controller executing the same or similar activities as at claim 1 above. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of AAPA and in still further view of Goel et al. (U.S. Patent Application Publication No. 2017/0205965, hereinafter Goel).

Claims 2-3: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, but does not appear to explicitly disclose further comprising: prediction processing executed by the controller calculating the predicted review period in accordance with a prediction model constructed in advance using a reviewed data set; and measurement processing executed by the controller measuring the actual review period, wherein the efficiency evaluation processing is processing of evaluating the review efficiency of the reviewer to be assessed from the actual review period obtained in the measurement processing on a basis of the predicted review period obtained in the prediction processing (claim 2), and wherein the prediction model is a prediction model in which a feature amount of content of each piece of electronic data is input and a predicted review period of the electronic data is output, and is a prediction model constructed through machine learning which uses the reviewed data set as learning data (claim 3, depending from claim 2 above). Goel, however, teaches “an electronic document management system that … manages the review of electronic documents” (Goel at 0021), including estimating review time for a document by determining a complexity score and estimating review time based on the complexity 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton in view of Bodnick and in further view of AAPA with the modeling of Goel in order to both calculate an expected review time and do so by a machine learning model.
The rationale for combining in this manner is that calculating an expected review time, and doing so by a machine learning model, are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claims 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of AAPA.

Claim 7: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, further comprising:
ability output processing executed by the controller visualizing the review ability and outputting the visualized review ability (Stockton at 0034-0035, extraction 
Stockton in view of Bodnick, however, does not appear to explicitly disclose the visual output as being by outputting a result into a plane having first and second axes, the result being obtained through plotting a value indicating the review efficiency of the reviewer to be assessed and plotting a value indicating the review accuracy of the reviewer to be assessed, the first axis indicating the review efficiency, the second axis indicating the review accuracy. Where Stockton does indicate a visual output as above, and also using coordinate plotting into a plane with a first axis and second axis, the shown plot is of cost vs. days (Stockton at 0060 and Fig. 10); however, since the technique is the same and Stockton compiles the data required (the base and comparable devices/methods/products), the Examiner notes that this would be the use of a known technique being applied in the same manner to predictably arrive at the plot of accuracy vs. efficiency for the reviewer. Therefore, the Examiner understands and finds that outputting the accuracy and efficiency result to a coordinate plot of accuracy and/vs. efficiency is the use of known techniques to improve similar devices, methods, or products in the same way so as to visualize reviewer performance.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document review evaluation of Stockton in view of Bodnick and in further view of AAPA with the plotting of Stockton in order to output the accuracy and efficiency result to a 
The rationale for combining in this manner is that outputting the accuracy and efficiency result to a coordinate plot of accuracy and/vs. efficiency is the use of known techniques to improve similar devices, methods, or products in the same way so as to visualize reviewer performance as explained above.

Claim 12: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 7, but does not appear to explicitly disclose wherein the ability output processing comprises visualizing change of the review ability and outputting the visualized review ability by outputting a plurality of plot results into the plane, the plurality of plot results indicating, in a predetermined time series, the review ability of the reviewer to be assessed, the outputting being executed by the controller. However, the outputting of a plurality of plot results is merely repeating the same technique for visualizing again; therefore, the Examiner understands and finds that outputting a plurality of accuracy and efficiency results to a coordinate plot of accuracy and/vs. efficiency is the use of known techniques to improve similar devices, methods, or products in the same way so as to visualize reviewer performance.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document review evaluation of Stockton in view of Bodnick and in further view of AAPA with the plotting of Stockton in order to output a plurality of accuracy and efficiency results to 
The rationale for combining in this manner is that outputting a plurality of accuracy and efficiency results to a coordinate plot of accuracy and/vs. efficiency is the use of known techniques to improve similar devices, methods, or products in the same way so as to visualize reviewer performance as explained above.

Claim 13: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, but may be viewed as not explicitly disclosing further comprising, allocating the electronic data having a high degree of satisfaction of the extraction condition to the reviewer determined to have a low level of the review efficiency and a high level of the review accuracy, and allocating the electronic data having a low degree of satisfaction of the extraction condition to the reviewer determined to have a high level of the review efficiency and a low level of the review accuracy. Where Stockton considers reviewers “based on one or more factors including speed, accuracy and cost” (Stockton at 0059) and a risk-accuracy value of a first reviewer as based on both accuracy and review rate (Stockton at 0011), Bodnick teaches incorrectness, i.e., accuracy measures, used to rate reviewers, (Bodnick at 0045) and rate of review used to rate reviewers as having expertise (Bodnick at 0051-0052).
The Examiner notes that “allocating the electronic data having a high degree of satisfaction of the extraction condition to the reviewer determined to have a low level of the review efficiency and a high level of the review accuracy, and allocating the 
Nevertheless, based on the above, the Examiner understands and finds that allocating a high rating based on low efficiency and high accuracy and a low rating on high efficiency and low accuracy is applying a known technique to a known device, method, or product ready for improvement to yield predictable results that would emphasize accurate reviewing.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton view of Bodnick and in further view of AAPA in order to allocate a high rating based on low efficiency and high accuracy and a low rating on high efficiency and low accuracy so as to emphasize accurate reviewing.
The rationale for combining in this manner is that allocating a high rating based on low efficiency and high accuracy and a low rating on high efficiency and low .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of AAPA and in still further view of Cunico et al. (U.S. Patent Application Publication No. 2019/0108212, hereinafter Cunico).

Claim 8: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, but does not appear to explicitly disclose the reward setting method for setting a reward to be paid to a reviewer in accordance with ability of the reviewer assessed using the assessment method according to claim 1, the reward setting method comprising: calculation processing of calculating the reward so that, when review ability of a first reviewer assessed using the assessment method is higher than review ability of a second reviewer assessed using the assessment method, a reward to be paid to the first reviewer becomes more than a reward to be paid to the second reviewer. However, Cunico teaches generating an efficacy score based on errors and “in an embodiment that seeks to encourage competition among reviewers and reward quantity as well as quality of reviews, fault injection system 320 may award points to a reviewer for each reviewed document where the maximum number of points available to be scored would vary based on the document's complexity, the amount of faults injected, etc.” 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton in view of Bodnick and in further view of AAPA with the rewards of Cunico in order to reward based on review ability of a first reviewer compared to a second reviewer.
The rationale for combining in this manner is that rewarding based on review ability of a first reviewer compared to a second reviewer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of AAPA and in still further view of Cunico and in still further view of Robinson et al. (U.S. Patent Application Publication No. 2007/0219815, hereinafter Robinson).

Claim 9: Stockton in view of Bodnick and in further view of AAPA in view of Cunico discloses the reward setting method according to claim 8, but does not appear to explicitly disclose wherein the calculation processing is processing of calculating the reward so as not to fall below a lower limit value of the reward 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation and reward of Stockton in view of Bodnick and in further view of AAPA in view of Cunico with the reward limits of Robinson in order to calculate a reward to not fall below a lower limit and not exceed an upper limit.
The rationale for combining in this manner is that calculating a reward to not fall below a lower limit and not exceed an upper limit is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above

Response to Arguments
Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive.

Applicant first argues the 112 rejection (Remarks at 9); however, the amendment overcomes the rejection. Therefore, the Examiner withdraws the rejection and notes that the arguments are moot and not persuasive.

Applicant next argues the 101 rejection (Remarks at 9-18), citing to guidance, the Office Action, and repeating the claims, and then asserting that “At least the above emphasized feature of amended Claim 1 is beyond the ability of humans to perform alone and that utilization of assessment calculations implement new computer functions and technical solutions to conventional reward setting method” (Id. at 12), referring to scoring related to the extraction condition satisfaction and accuracy and rate (speed) of review work. However, the functions indicated only require basic, fundamental mathematics and the Examiner (as well as every other student recalled from elementary, junior high, and high school) could perform such calculations alone at least many decades ago – it is incredible to argue that it “is beyond the ability of humans to perform” such basic mathematics. Further it appears that performing such computing is the basic function of a generic computer; therefore, there does not appear to be any “implement[ing] new computer functions and technical solutions”.
Applicant then argues (with respect to Step 2A, Prong 2) that “At least the above emphasized features of amended Claim 1 solve a problem of conventional reward setting method performed by a conventional data assessment system … and provide a specific data assessment device for enabling achievement of executing a Id. at 14); however, as noted earlier, the emphasized features are merely the performance of basic mathematics, and are considered part of the abstract idea – they are not additional elements.
Applicant then attempts analogy to Example 42 (Id. at 15-16); however, the Examiner notes that the Federal Circuit, in a precedential decision shortly after the issuance of Example 42 ruled that a HIGHLY similar claim was ineligible as directed to an abstract idea without significantly more – see University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 2018-1284 (Fed. Cir. 2019). Therefore, precedent indicates that even if (or especially if) the analogy were accurate, the claims are then ineligible.
Applicant then alleges (with respect to Step 2B) “that currently amended Claim 1 does not merely ‘compare a person's accuracy and speed’ but the claimed combination improves a computer-related technology and review data analysis field by executing a calculation for accurately assessing the review data of a target reviewer device for advantageously providing highly credible/reliable assessment results, and improving speed of the comprehensive assessment.” (Remarks at 17). However, the only scoring and comparing at the claims is for accuracy and speed, and there is NOTHING that improves technology or the analysis – it is basic, fundamental mathematics applied to personnel reviews.

Applicant then argues the prior art rejections under § 103, arguing that Stockton in view of Bodnick does not disclose the amendments; however, the amendment .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CDC Evaluation Briefs, Data Collection Methods for Evaluation: Document Review, dated August 2018, downloaded 30 September 2021 from https://www.cdc.gov/healthyyouth/evaluation/pdf/brief18.pdf, discussing performing document reviews, performance ratings, and accuracy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622